DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 7, 8 drawn to specific details involving wherein the first grating and the second grating comprise a plurality of annular grid lines that are evenly spaced and have equal widths and equal thicknesses and/or wherein the first grating and the second grating comprise a plurality of sub-gratings arranged concentrically, each sub-grating comprising a plurality of annular grid lines that are evenly spaced and have equal widths and equal thicknesses, different sub-gratings having different grating periods in G02F1/133606.
II.	Claims 9, 10 drawn to specific details involving wherein the coupling grating structure has a refractive index greater than a refractive index of the waveguide layer and/or wherein the first waveguide sub-layer, the second waveguide sub-layer, and the third waveguide sub-layer have the same refractive index, classified in G02B6/42.
III.	Claim 11 drawn to specific details involving wherein the incident light is divided into first polarized light polarized in a first direction and second polarized light polarized in a second direction perpendicular to the first direction, wherein the first grating is configured to have a coupling efficiency for the first polarized light , classified in class G02B27/283+.
IV.	Claims 4-6 drawn to specific details involving wherein the at least one portion of the diffraction orders of the first diffracted light and the second diffracted light comprise +/- 2nd order and above classified in G02B5/18+.
V. 	Claims 12-15, 19-20 drawn to specific details involving a backlight module comprising: a light source; and the light guiding assembly is arranged in a light exiting direction of the light source, the coupling grating structure being in one-to-one correspondence with the light source and/or having dot layer as part of WG layer, classified in G02F1/133603.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature(s) of claims 1, 2, and/or 3 (also it is noted that method claims 16-18 are substantially similar to device claims 1, 2, and/or 3, and are further mentioned below), this/these technical feature(s) is/are not a special technical feature(s) as it/they does/do not make a contribution(s) over the prior art in view of  Zhou et al. (CN 101556356; already of record, includes translation; “Zhou”).
Regarding claim 1, Zhou teaches a light guiding assembly comprising: a waveguide layer (e.g., fig. 3 depicts a waveguide layer that comprises waveguide sub-layers as will be further addressed in below with respect to instant claim 2); and a coupling grating structure comprising 
Moreover, regarding claim 2, Zhou teaches wherein the waveguide layer comprises a first waveguide sub-layer (e.g., fig. 3, upper WG layer 4), a second waveguide sub-layer 6, and a third waveguide sub-layer (e.g., fig. 3, lower WG layer 4) that are arranged in a stack (e.g., fig. 3), wherein the coupling grating structure comprises a first grating (e.g., upper grating 3) and a second grating (e.g., lower grating 3), wherein the first grating is located on a side of the first waveguide sub-layer away from the second waveguide sub-layer 6 (e.g., fig. 3), and wherein the second waveguide sub-layer {SL} 6 has a cavity structure (e.g., as can be seen in fig. 3, 2nd WG SL 6 has a cavity/recess which has orthographic protrusions/projections from the lower grating 3 fit therein) configured to receive the second grating (e.g., fig. 3; lower grating 3).  
Furthermore, regarding claim 3, Zhou teaches the light guiding assembly according to claim 2 (see above), wherein the first grating (e.g., upper grating 3) is configured to diffract the incident light to form first diffracted light 7 8 (e.g., fig. 3) such that at least one portion of diffraction orders of the first diffracted light satisfies total reflection conditions in the waveguide layer (e.g., fig. 3; in the upper WG layer 4, light waves 7 8 propagate via TIR at least since layer th page of Zhou), and wherein the second grating (e.g., lower grating 3) is configured to diffract light from the first grating to form second diffracted light (e.g., fig. 3; at least some of light 1 the upper grating/WG ¾, through layer 6 to be coupled via lower grating 3 into lower WG layer 4) such that at least one portion of diffraction orders of the second diffracted light satisfies total reflection conditions in the waveguide layer (e.g., fig. 3; in the lower WG layer 4, light waves 9 10 propagate via TIR at least since layer 5 is a cladding layer and layer 6 has a refractive index lower than layer 4; see also the last ¶ on the 4th page of Zhou).
Likewise, method claims 16-18 have substantially similar claim elements and can be rejected utilizing the same reasons and references as provided above.
The above indicates that at least some of claims 1-3, and/or 16-18 contain at least some common/corresponding technical features (TFs) with respect to each respective groups I-V [and thus current claims 1-3, 16-18 will be examined regardless of which one of groups I-V from above is elected]. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874